Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
drive module configured to receive a drive signal
and
timing control unit configured to receive the enabled signal
in claim 1.
Herein the above terms “module” or “unit” with modifier “configured to” perform certain function are generic placeholder for element with means to perform a specified function of receiving signals.
However, claim 1 further include additional feature reciting structural relationship between the means plus function elements and other elements of claimed light-emitting component package, perform specific act in support thereof. In particular, the drive module comprises the timing control unit, with multiples of two LED assembly coupled to the drive module, wherein the current storage module comprises multiples of two current storage units corresponding to the multiples of two LED light assemblies, and the timing control unit provides multiples of two control signals to correspondingly drive the multiples of two current storage units according to the enabled signal. The additional recited features impart structural connection relationship between hardware elements of claimed light-emitting component package for display and backlight. Hence corresponding module and control unit are not being interpreted under 35 U.S.C. 112(f). 
In addition, dependent claims of claim 1 recite further structure and hardware detail in accordance to support from specification to further define related components.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recite: “wherein an un-driven time period is defined as that an elapsed time of one of plurality of rows or one of the plurality of columns be driven twice in the frequency-sweeping loop; wherein an un-driven time period is defined as that an elapsed time of one of plurality of rows or one of the plurality of columns be driven twice in the frequency-sweeping loop; during the un-driven time period, the light-emitting component package modules of one of the rows or of one of the columns adjust the brightness of the LED light assemblies according to the corresponding current command assembly.
It is unclear what constitute un-driven time. That is, as one row or column cannot be “driven” and “un-driven” at the same time, it is unclear which part of time-period elapsed when a row/columns is “driven” twice constitute the claimed “un-driven” time. Furthermore, under reasonable interpretation of term “driven”, examiner submit “adjust the brightness of LED light assemblies” falls within the scope of “driving LED light assemblies”, yet claim limitation requires such claimed adjusting of brightness to be performed during “un-driven time”. Hence, it is further unclear what applicant intended the term “driven” and “un-driven” to cover. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al., US 20100134406 A1 (hereinafter “Maruyama”), in view of Peng et al., US 20080238336 A1 (hereinafter “Peng”).
Regarding claim 1, Maruyama discloses a light-emitting component package module for a display and a backlight (see abstract, backlight device and display), the light- emitting component package module driven by a control module (fig. 8, paragraph 82, “an LED drive control module 1500. The LED drive control module 1500 may be formed of a printed circuit board. The LED drive control module 1500 may be small enough in area with respect to the frame 120”), the light-emitting component package module comprising: 
a drive module configured to receive a drive signal of the control module (fig. 1, fig. 8, control part 150 with plurality of LED drive part 180, see fig. 3, paragraph 47, various drive control signal 183, 186, 188), the drive signal having an enabled signal (paragraph 54, control signal 188 to turn LED chain on or off, paragraph 56, LED chain selection signal 183 to sequentially control switches 184a to 184d, and a current command assembly (paragraph 52, “a current amount is designated for each LED chain through designation of a value stored in each of the current 1 register 190 a, the current 2 register 190 b, the current 3 register 190 c, and the current 4 register 190 d.”), and the drive module comprising: 
a timing control unit configured to receive the enabled signal (fig. 3, light modulation control part 181 controlling switches 184a-184d, paragraphs 46, 56-60, switches configured to receive selection signals to LED chains) and a current storage module coupled to the timing control unit (fig. 3, 4, light modulation control part 181 including current register 190a-190d, paragraphs 47-52, “those control signals (the LED chain selection signal 183, the constant current control signal 186, the pulse width modulation signal 188, and the power supply control signal 189) are generated by a first light modulation control part 181 which has a function of controlling the entire LED drive part 180”, “A current amount is designated for each LED chain through designation of a value stored in each of the current 1 register 190 a, the current 2 register 190 b, the current 3 register 190 c, and the current 4 register 190 d”), and an LED light module having multiples of two LED light assemblies, the multiples of two LED light assembly coupled to the drive module (fig. 2, 3, 8, multiple of two LED divided areas 113-116, with multiples of two LED light assembly 112a-112d as well in each divided area, paragraphs 43, 44), 
wherein the current storage module comprises current storage units; each current storage unit receives the current command assembly (fig. 3, 4, light modulation control part 181 including current register 190a-190d, paragraphs 50, 52, 57-60, “A current amount is designated for each LED chain through designation of a value stored in each of the current 1 register 190 a, the current 2 register 190 b, the current 3 register 190 c, and the current 4 register 190 d”); the timing control unit provides multiples of two control signals to correspondingly drive the current storage units according to the enabled signal(fig. 3, fig. 4, at least four signal corresponding to register 190a-190d to be input, in synchronization with enable signal 183 to select corresponding LED chains via switches 184a-184d, paragraphs 50 52, “the selector 191 selects a channel to be activated, following the designation made by the counter 192. The value selected by the selector 191 is transmitted, as the constant current control signal 186, to the constant current source 185, and also transmitted, as the power supply control signal 189, to the power supply circuit 182; the driven current storage units control the brightness of the corresponding LED light assemblies according to the current command assembly (paragraph 47, The constant current source 185 includes a known constant current source which is capable of causing a constant current to flow according to a constant current control signal 186, the power supply circuit 182 and the constant current source 185 may constitute one LED chain and be adjusted in current amount, paragraph 52, A current amount is designated for each LED chain through designation of a value stored in each of the current 1 register 190 a, the current 2 register 190 b, the current 3 register 190 c, and the current 4 register 190 d. Herein the current amount used to drive LEDs corresponding to backlight intensity and brightness of corresponding LED assembly, paragraph 103).
Maruyama differs from the pending application in that the current source and current storage unit of Maruyama are shared among plurality of LED chains/assemblies, in that not each LED light assemblies has dedicated current storage unit, such that Maruyama does not disclose wherein the current storage module comprises multiples of two current storage units corresponding to the multiples of two LED light assemblies; each current storage unit receives the current command assembly; the timing control unit provides multiples of two control signals to correspondingly drive the multiples of two current storage units according to the enabled signal.
The concept of providing dedicated current source and current storage units to each of plurality of LED assemblies, however, is known in the art, such as disclosed by Peng, which discloses a back-light arrangement for providing back-light to display panel, the arrangement comprising a plurality of drivers, each of which is arranged to individually drive a corresponding one of the plurality of light emitting devices to emit light upon receipt of an actuating signal (see abstract), with each LED assembly including dedicated current source and current storage unit (fig. 3, paragraph 50 “the drivers 140 are arranged into an array of an M.times.N driver matrix with each driver associated with a specific and corresponding LED 122 so that each LED is individually driven by a specific driver of a pre-determined row and column“, paragraph 8, “each said driver comprises a current source which is actuatable by a solid state switch, and said solid state switch is actuatable upon receipt of a said actuation signal from said controller. With a solid state switch arranged for the actuation of a current source, the current source can be isolated from the controller or other drivers upon deactivation of the solid state switch, so that inter-driver interference will be mitigated. Furthermore, isolation of the current source from other drivers means that the duration of operation of a driver could be extended independent of the operation of other drivers”, fig. 5, LED driver with current storage unit capacitor 170, paragraph 58, “To extend the lighting persistence of an LED, a capacitive device 170 is connected to the actuation gate of the current source. The capacitive device is arranged so that the voltage at the actuation gate of the FET of the current source is maintained at a desired intensity level for an extended period of time T sufficient to alleviate premature vanishing of an image or excessive flashing for enhanced viewing”).
Maruyama discloses multiple of two LED assemblies in back-light module with individually controllable LED assemblies, Peng disclose similar back-light module with individually controllable LED assemblies, and the motivation to provide dedicated current source and current storage unit corresponding to each LED assembly for the benefit of reduced inter-driver interference and extension of lighting persistence of LED to prevent premature vanishing of image or excessive flashing (Peng, paragraph 8, 58). It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of providing dedicated current storage unit to each light LED assemblies, such as disclosed by Peng, into the back-light device of Maruyama, such that the multiple of two LED light assemblies of Maruyama corresponding to individual LED driver and current storage unit, the result would have been predictable and would constitute wherein the current storage module comprises multiples of two current storage units corresponding to the multiples of two LED light assemblies; each current storage unit receives the current command assembly; the timing control unit provides multiples of two control signals to correspondingly drive the multiples of two current storage units according to the enabled signal, and would achieve the intended function of allowing back-light driving device to individually controlling back-light illuminated area while improving viewing experience. 

Regarding claim 2, Maruyama in view of Peng discloses the light-emitting component package module as claimed in claim 1, wherein the multiples of two LED light assemblies are respectively arranged in equal number at both sides along an axis, and the drive module is coupled to the multiples of two LED light assemblies without blocking light source paths of the multiples of two LED light assemblies (see Maruyama, fig. 2, 3, 8, multiple of two LED divided areas 113-116, with multiples of two LED light assembly 112a-112d as well in each divided area, paragraphs 43, 44, the arrangement is symmetrical alone vertical or horizontal center axis, paragraph 82, drive module may be small enough to be arranged on frame of display device).

Regarding claim 3, Maruyama in view of Peng discloses the light-emitting component package module as claimed in claim 2, wherein the multiple is a power of two; the multiples of two LED light assemblies are respectively arranged in equal number in a first quadrant, a second quadrant, a third quadrant, and a fourth quadrant of a coordinate (see Maruyama, fig. 2, 3, 8, multiple of two LED divided areas 113-116, with multiples of two LED light assembly 112a-112d as well in each divided area, paragraphs 43, 44, the arrangement is symmetrical alone vertical or horizontal center axis, paragraph 41, exemplary screen divided into sixteen divided area by dividing the length and the width each into four, with four LED blocks in each quadrant); the drive module is arranged in an origin of the coordinate (fig. 2, drive module arranged in bottom of quadrant, examiner submit that absent further limitation an origin of coordinate is freely defined as one point within the plane, herein the location of drive part is defined as origin of coordinate).

Regarding claims 12 and 13, the combination of Maruyama in view of Peng as made in rejection of claim 1 discloses a display with light-emitting component package modules claimed in claim 1 (Maruyama, fig. 1, display device with back-light module).
However, the combination as made in rejection of claim 1 does not particularly address (from claim 12) a display comprising: a light-emitting matrix comprising a plurality of rows or a plurality of columns, each row or each column comprising a plurality of light-emitting component package modules claimed in claim 1, and a control module coupled to the light-emitting matrix, wherein the control module provides a plurality of enabled signals to sequentially drive the plurality of rows or the plurality of columns, and (from claim 13), wherein the control module provides a plurality of enabled signals in a frequency-sweeping loop to sequentially drive the plurality of rows or the plurality of columns.
In other words, Maruyama in view of Peng as made in previous combination discloses individual back-light module assemblies, but does not particularly address that the back-light module assemblies are arranged in plurality of row and columns and are sequentially driven in frequency-loop manner (based on review of corresponding specification, examiner interpret ‘frequency-loop’ as to sweep from row 1 to row n and start over in loop when driving rows and columns).
Peng discloses, however, individual back-light assemblies (see fig. 3-5, rows and columns of back-light led assemblies, with individual assemblies enlarged in magnified view including LED 122, driver circuitry 160, 170) be arranged in rows and columns, wherein each LED assemblies circuit are driven sequentially in a frequency-loop manner (i.e. from sequentially from first row to last row and repeat in loop from frame to frame, see paragraphs 3, 53, line scanning at f frames per second) via enable signal controlled by row driver transferred via row rail, paragraphs 53, 54, “it is known that a video image frame is formed by sequential line scanning, and a complete video frame is formed in a period of time, namely, T, where T=1/f, and f is the frame refreshing frequency, that is, number of video frame per second, as is known to persons skilled in the art. By actuating a driver only when a corresponding image has just been formed or is just to be formed on the LCD display will be more power efficient, as well as minimising possible contamination due to back lighting to an adjacent, non-image forming pixel. To facilitate multiplexing of the M×N intensity signals onto the individual drivers for back illumination of the M×N LCD pixels or LCD pixel regions, and assuming that the display can be considered as dividing into N rows or N horizontal or axial regions of images, the intensity signals are divided into M groups each comprising N intensity data pulses arranged in a sequence. Since a complete video image frame is formed within the period (T=1/f), all the M×N intensity data must be transmitted to the drivers within the period (T). Furthermore, since a video image frame can be considered as formed by sequential line scanning from row 1 to row N, it will be appreciated that the N rows of LEDs could be sequentially driven without loss of generality”).
Maruyama in view of Peng discloses individually controlled LED back-light assemblies, Peng further discloses display device with LED back-light modules arranged in row and columns to be driven sequentially in frequency loop manner. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of arranging LED assemblies in rows and columns to be driven individually in sequence, such as disclosed by Peng, into display device of Maruyama in view of Peng, to constitute a display comprising: a light-emitting matrix comprising a plurality of rows or a plurality of columns, each row or each column comprising a plurality of light-emitting component package modules claimed in claim 1, and a control module coupled to the light-emitting matrix, wherein the control module provides a plurality of enabled signals to sequentially drive the plurality of rows or the plurality of columns, and (from claim 13), wherein the control module provides a plurality of enabled signals in a frequency-sweeping loop to sequentially drive the plurality of rows or the plurality of columns, the result would have been predictable and would result in display device having individually controllable LED back-light zones having sequentially driven rows to properly illuminate displayed images when a corresponding image has just been formed or is just to be formed on the LCD display. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Peng, as applied to claim 1 above, and further in view of Huang et al,. US 20100019695 A1 (hereinafter “Huang”).
Regarding claim 4, Maruyama in view of Peng discloses the light-emitting component package module as claimed in claim 1.
Maruyama in view of Peng does not specify the color of LED assemblies, wherein each LED light assembly comprises a red LED light, a green LED light, and a blue LED light, and the current command assembly comprises a red light current command, a green light current command, and a blue light current command; each current storage unit controls the brightness of the red LED light according to the red light current command, controls the brightness of the green LED light according to the green light current command, and controls the brightness of the blue LED light according to the blue light current command; or each LED light assembly comprises an LED light and the current command assembly comprises a current command, and each current storage unit controls the brightness of the LED light according to the current command.
The concept of providing red, green and blue colored LED light for display back-light, with each colored LED light having dedicated light current command, however, is known in the art, such as disclosed by Huang, which discloses back-light driving circuit including plurality of red, green and blue LEDs driven by corresponding red light current command, green light current command, and blue light current command respectively (paragraph 8, The backlight driving circuit 2 includes three light driving units 21. The three light driving units 21 drive red, green, blue LEDs respectively. The three light driving units 21 have the similarly structures, and only differ in the color of the LEDs. Paragraph 16, the driving controller of each colored LED driver include current storage which store current parameter to individually control driving of red, green and blue light in real time).
Maruyama in view of Peng discloses LED back-light assembly without specifying color of LED assemblies. Huang discloses the concept of LED back-light assembly may comprises red, green and blue LED each having dedicated current driver having individual current command for red, blue and green LED light. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of providing individual red, blue and green LED light and corresponding driving commands to driving circuit, such as disclosed by Huang, into the LED assemblies of Maruyama in view of Peng, such that LED assemblies of Maruyama in view of Peng comprises individual controlled red LED light, green LED light, and blue LED light, with dedicated current control signal, the result would have been predictable and would constitute wherein each LED light assembly comprises a red LED light, a green LED light, and a blue LED light, and the current command assembly comprises a red light current command, a green light current command, and a blue light current command; each current storage unit controls the brightness of the red LED light according to the red light current command, controls the brightness of the green LED light according to the green light current command, and controls the brightness of the blue LED light according to the blue light current command; or each LED light assembly comprises an LED light and the current command assembly comprises a current command, and each current storage unit controls the brightness of the LED light according to the current command, and would achieve the benefit of individualized and real time control of different LED to achieve optimized combined light intensity (paragraph 4, Huang), while allowing LEDs of different colors to be utilized to provide backlight to display system.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694